Case 16-13402        Doc 29     Filed 12/31/18     Entered 12/31/18 17:21:31          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 13402
         Debra Annett Gardner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/20/2016.

         2) The plan was confirmed on 06/13/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/19/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/29/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-13402            Doc 29       Filed 12/31/18    Entered 12/31/18 17:21:31                Desc         Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                  $7,120.00
          Less amount refunded to debtor                              $716.80

 NET RECEIPTS:                                                                                         $6,403.20


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,735.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $276.80
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,011.80

 Attorney fees paid and disclosed by debtor:                      $265.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 Capital One Bank USA NA              Unsecured      3,845.00            NA              NA            0.00       0.00
 Citifinancial                        Unsecured           0.00           NA              NA            0.00       0.00
 Citifinancial INC.                   Unsecured      1,094.00            NA              NA            0.00       0.00
 Cook County Treasurer                Secured             0.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company   Unsecured         221.00           NA              NA            0.00       0.00
 Ditech Financial Llc                 Unsecured           0.00           NA              NA            0.00       0.00
 Ditech Financial LLC                 Secured       13,525.00     13,758.99        13,758.99           0.00       0.00
 Ditech Financial LLC                 Unsecured           0.00        195.94          195.94           0.00       0.00
 EMP of Chicago, LLC                  Unsecured         213.00           NA              NA            0.00       0.00
 First Premier Bank                   Unsecured         358.00           NA              NA            0.00       0.00
 First Premier Bank                   Unsecured         482.00           NA              NA            0.00       0.00
 Ginnys                               Unsecured         252.00           NA              NA            0.00       0.00
 I C System INC                       Unsecured         146.00           NA              NA            0.00       0.00
 Illinois Collection Service          Unsecured      1,142.00            NA              NA            0.00       0.00
 Merchants Credit Guide               Unsecured         751.00           NA              NA            0.00       0.00
 Monroe AND MAIN                      Unsecured          10.00           NA              NA            0.00       0.00
 Monroe AND MAIN                      Unsecured         243.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates        Unsecured         280.00        273.99          273.99          16.86       0.00
 Radiological Physicians Ltd.         Unsecured         279.00           NA              NA            0.00       0.00
 Resurgent Capital Services           Unsecured           0.00        909.61          909.61          55.98       0.00
 St Anthony Hospital                  Unsecured      7,363.00       7,708.88        7,708.88        474.39        0.00
 Target National BANK                 Unsecured         609.00           NA              NA            0.00       0.00
 Through THE Country DO               Unsecured         187.00           NA              NA            0.00       0.00
 TNB - Target                         Unsecured           0.00           NA              NA            0.00       0.00
 Webbank-Fingerhut                    Unsecured           0.00           NA              NA            0.00       0.00
 Wells Fargo Bank NA                  Secured       76,614.00     77,542.07        77,542.07           0.00       0.00
 Wells Fargo Bank NA                  Secured        3,000.00       1,844.17        1,844.17      1,844.17        0.00
 World Financial Network BANK         Unsecured         496.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-13402        Doc 29      Filed 12/31/18     Entered 12/31/18 17:21:31             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $91,301.06              $0.00              $0.00
       Mortgage Arrearage                                 $1,844.17          $1,844.17              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $93,145.23          $1,844.17              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,088.42            $547.23              $0.00


 Disbursements:

         Expenses of Administration                             $4,011.80
         Disbursements to Creditors                             $2,391.40

 TOTAL DISBURSEMENTS :                                                                       $6,403.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
